Citation Nr: 9926321	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of 
compression fracture, T-6.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from February to 
March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to service 
connection for compression fracture of T-6.

In August 1998, a video conference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Acting Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

In November 1998, the Board remanded this case for additional 
evidentiary development.  Unfortunately, for the reasons 
discussed below, the Board finds that a remand is again 
necessary.


REMAND

The RO did not substantially comply with the directives of 
the Board's remand.  See Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  A Board remand confers upon the appellant the right 
to compliance with the remand orders, and VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board's 1998 Remand instructed the RO to request the 
appellant's personnel records from the National Personnel 
Records Center (NPRC) since there may be information 
regarding his alleged medical discharge.  Although NPRC had 
previously indicated that no medical records were available, 
some of the appellant's service medical records were 
submitted to the RO in February 1999.  The RO did not, 
however, request the appellant's personnel records; it only 
requested "records of treatment."  The records obtained 
showed that the appellant was medically discharged from 
service pursuant to Medical Board proceedings conducted on 
February 27, 1979.  Based on this information, it is 
essential that NPRC provide the appellant's personnel and 
discharge records, since the Medical Board proceedings may 
contain additional details about the determination that the 
appellant's back condition preexisted his entry into service.

Furthermore, after receipt of the service medical records 
discussed above, a supplemental statement of the case was 
issued in March 1999, which denied the appellant's claim 
finding that his preexisting compression fracture of T-6 was 
not aggravated by his period of military service.  When a 
claimant has disagreed with a rating decision, it is 
incumbent on the RO to provide him a statement of the case 
that is complete enough to allow him to present written 
and/or oral arguments before the Board.  38 C.F.R. § 19.29 
(1998).  Specifically, the statement of the case must 
include, among other things, "[a] summary of the applicable 
laws and regulations, with appropriate citations."  Id.  The 
supplemental statement of the case provided to the appellant 
was deficient, in that citation to the regulations regarding 
aggravation of preservice disability were not provided.  It 
is necessary that a supplemental statement of the case be 
issued that includes citation to these regulations (i.e., 
38 C.F.R. § 3.306).  Accordingly, after the development is 
undertaken on remand and the claim has been readjudicated, a 
complete and informative supplemental statement of the case 
(SSOC) must be prepared and provided to the appellant and his 
representative, and an appropriate period for response 
allowed. 

Accordingly, while the Board sincerely regrets the further 
delay, this case is REMANDED for the following:

1.  Request that the National Personnel 
Records Center conduct a search for the 
appellant's personnel records, including 
any records regarding his discharge from 
service such as Medical Board 
proceedings.  Associate all requests and 
records received with the claims file.

2.  Thereafter, readjudicate the 
appellant's claim for service connection 
for residuals of compression fracture of 
T-6, with consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, provide the appellant and 
his representative a supplemental 
statement of the case, which includes 
citation to the laws and regulations 
regarding aggravation of a preexisting 
disorder (i.e., 38 C.F.R. § 3.306).  
Allow an appropriate period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is so informed; however, he is free 
to furnish additional evidence and argument to the RO while 
the case is in remand status.  Booth v. Brown, 8 Vet. App. 
109 (1995).  The purpose of this REMAND is to obtain 
additional medical information, and no inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


